                                                                                         FILED
                                                                                2019 Jan-09 PM 04:13
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                           MIDDLE DIVISION

SHERRY SLAYTON TAYS,                         )
                                             )
            Plaintiff                        )
                                             )
      v.                                     ) Case No. 4:17-cv-01929-ACA
                                             )
NANCY A. BERRYHILL,                          )
Acting Commissioner of                       )
Social Security,                             )
                                             )
            Defendant.                       )

                         MEMORANDUM OPINION

      Plaintiff Sherry Slayton Tays appeals the Social Security Commissioner’s

denial of her claim for a period of disability and disability insurance benefits. On

November 26, 2018, the magistrate judge entered a report in which he

recommended that the court affirm the Commissioner’s decision. (Doc. 16). On

December 3, 2018, Ms. Tays filed objections to the report and recommendation.

(Doc. 17). Pursuant to 28 U.S.C. § 636(b)(1)(C), this case is before the court for a

review of Ms. Tays’s objections to the report and recommendation.

      Ms. Tays makes two objections to the magistrate judge’s report and

recommendation. First, Ms. Tays objects to the magistrate judge’s finding that a

November 5, 2016 physician statement from Dr. Huma Khusro is chronically

                                         1
irrelevant. 1 Second, Ms. Tays objects to the magistrate judge’s conclusion that the

ALJ gave proper weight to consulting physician Dr. Robert Estock. The court

examines each objection below.

I.     Dr. Khusro’s November 5, 2016 Physician Statement

       The ALJ issued her decision on October 20, 2016.                      (R. 21-30).      On

December 6, 2016, Ms. Tays submitted evidence that post-dates the ALJ’s

decision, including a November 5, 2016 physician statement from Dr. Khusro. (R.

15-16).     The Appeals Council held that Dr. Khusro’s statement was not

chronologically relevant because it did not relate to the period at issue. (R. 2). The

magistrate judge’s report recommends affirming the decision, explaining that “the

Appeals Council concluded that the November 5, 2016, statement from Dr. Khusro

reflected a time period later than that considered by the ALJ,” and “[t]he Appeals

Council did not need to give a more detailed explanation or to address each piece

of evidence individually.” (Doc. 16 at 30 citing Mitchell v. Commissioner, Social

Security Administration, 771 F.3d 780 (11th Cir. 2014)).




1
  In his report, the magistrate judge advised the parties that objections “should not . . . repeat
legal arguments.” (Doc. 16 at 33). In large part, Ms. Tays’s objection regarding the
chronological relevance of Dr. Khusro’s statement appears to be legal argument copied and
pasted from Ms. Tays’s brief in support of her appeal. (Compare Doc. 11 at 29-35 with Doc. 17
at 2-11). In the future, the court expects Ms. Tays’s counsel to comply with the court’s
instructions when he files objections on behalf of claimants he represents.
                                                 2
      Ms. Tays argues that the magistrate judge’s recommendation should not be

adopted because Mitchell does not control the analysis. The court agrees that

Mitchell does not control.    In Mitchell, the Appeals Council considered the

additional evidence that the claimant presented regarding his claim but found that

“the information did not provide a basis for changing the ALJ’s decision.”

Mitchell, 771 F.3d at 782. On appeal, the claimant argued that the Appeals

Council “was required to provide a discussion of the new evidence” submitted to

it. Id. The Eleventh Circuit found that there was no reason to doubt the Appeals

Council’s statement that it considered the additional evidence, and the Appeals

Council was not required “to provide a detailed discussion of [the] new evidence

when denying a request for review.” Id. at 783.

      Mitchell does not apply here for two reasons. First, there is no indication

that the Appeals Council considered Dr. Khusro’s statement. Second, Ms. Tays’s

challenge on appeal with respect to the statement is not that the Appeals Council

was required to provide a discussion of this evidence but rather that the Appeals

Council erroneously failed to consider the statement because it was not

chronologically relevant.

      Because the Appeals Council did not consider Dr. Khusro’s statement, the

court must determine whether the Appeals Council erred in failing to consider the

                                        3
evidence. Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1320-21 (11th

Cir. 2015).   “‘With a few exceptions, a claimant is allowed to present new

evidence at each stage of the administrative process,’ including before the Appeals

Council.” Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1320 (11th

Cir. 2015) (quoting Ingram v. Soc. Sec. Admin., 496 F.3d 1253, 1261 (11th Cir.

2007)). The Appeals Council must review evidence that is new, material, and

chronologically relevant. Ingram, 496 F.3d at 1261. The court reviews de novo

whether supplemental evidence is new, material, and chronologically relevant.

Washington, 806 F.3d at 1321.

      The Appeals Council did not commit legal error when it refused to consider

Dr. Khusro’s statement because the statement is not chronologically relevant.

Evidence is chronologically relevant if it relates to the period on or before of the

ALJ’s decision. 20 C.F.R. § 404.970(b). A medical evaluation conducted after the

ALJ’s decision may be chronologically relevant if it pertains to conditions that pre-

existed the ALJ’s opinion. Washington, 806 F.3d at 1322-23 (citing Boyd v.

Heckler, 704 F.2d 1207, 1211 (11th Cir. 1983)). In Washington, a consultative

examiner provided an opinion regarding a claimant’s mental condition. Although

the opinion post-dated the ALJ’s decision, the Eleventh Circuit found that the

opinion was chronologically relevant because the examiner indicated in his report

                                         4
that he based his opinion on the claimant’s reports that “he had experienced

hallucinations throughout this life” and on the state of the claimant’s cognitive

abilities before the ALJ issued a decision. Washington, 806 F.3d at 1322. In

addition, the consultative examiner reviewed the claimant’s “mental health

treatment records from the period before the ALJ’s decision reflecting that [the

claimant] repeatedly reported experiencing auditory and visual hallucinations.”

Washington, 806 F.3d at 1322.

      Dr. Khusro’s statement is unlike the consultative examiner’s report in

Washington. Dr. Khusro completed a pre-printed form in which she noted that Ms.

Tays’s bipolar disorder rendered her unable to work. (R. 16). Although the

statement explains that Ms. Tays was diagnosed with bipolar disorder in 2007, the

statement expressly states that Ms. Tays is unable to work because of her “current

condition.” (R. 16). The statement does not demonstrate that Dr. Khusro relied on

reports that Ms. Tays experienced disabling symptoms during the relevant time

period or that Dr. Khusro reviewed treatment records from before the ALJ’s

decision that speak to Ms. Tays’s bipolar disorder. (R. 16). Because Dr. Khusro’s

statement “was not chronologically relevant, the Appeals Council was not required

to consider it.” Hargress v. Soc. Sec. Admin., Comm’r, 874 F.3d 1284, 1291 (11th

Cir. 2017).

                                        5
      Even if Dr. Khusro’s statement were chronologically relevant, remand is not

required because the statement is not material. For supplemental evidence to be

material, the evidence must be “relevant and probative so that there is a reasonable

possibility that it would change the administrative result.” Hyde v. Bowen, 823

F.2d 456, 459 (11th Cir. 1987). Statements that a claimant is “disabled” or “unable

to work” are not medical opinions entitled to any special deference. See 20 C.F.R.

§ 404.1527(d)(1). Dr. Khusro’s November 5, 2016 conclusory statement that Ms.

Tays is permanently disabled contains no objective medical findings or other

evidence that undermines the ALJ’s determination based on her review of the

medical evidence as a whole.

      Because Dr. Khusro’s November 5, 2016 statement is neither

chronologically relevant nor material, the Appeals Council did not commit

reversible error by failing to consider the evidence.

II.   Dr. Estock’s Opinion

      Ms. Tays objects to the magistrate judge’s finding that the ALJ “provided

proper clarity in her reasoning in adopting most of Dr. Estock’s opinion.” (Doc. 17

at 11) (citing Doc. 16 at 24). “[T]he ALJ must state with particularity the weight

given to different medical opinions and the reasons therefor.” Winschel v. Comm’r

of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011). “In the absence of such a

                                          6
statement, it is impossible for a reviewing court to determine whether the ultimate

decision on the merits of the claim is rational and supported by substantial

evidence.” Id. (internal quotations omitted). Thus, “when the ALJ fails to state

with at least some measure of clarity the grounds for his decision, we will decline

to affirm simply because some rationale might have supported the ALJ’s

conclusion.” Id.

      After reviewing Dr. Estock’s findings, the ALJ gave “significant, though not

great weight to Dr. Estock’s opinion evidence.” (R. 28). The ALJ explained that

Ms. Tays’s “mental health treatment records indicate that she has remained stable

with monthly counseling sessions and medication management visits every six

months, which is inconsistent with Dr. Estock’s prediction regarding depression-

related absenteeism.” (R. 28). Through this statement, the ALJ clearly articulated

why she dismissed the portion of Dr. Estock’s opinion concerning Ms. Tays’s

potential depression-related absenteeism.     With the exception of citing the

applicable legal standard and providing a number of case citations, Ms. Tays

advances no substantive argument regarding why this explanation is insufficient.

(See Doc. 17 at 12-15).      Accordingly, the court finds that the ALJ properly

considered Dr. Estock’s opinion.



                                         7
III.   Conclusion

       Having carefully reviewed and considered de novo “those portions of the

report or specified proposed findings or recommendations to which” Ms. Tays’s

objects, see 28 U.S.C. § 636(b)(1)(C), and for the reasons outlined above, the court

ACCEPTS the magistrate judge’s recommendation and AFFIRMS the

Commissioner’s decision.

       The court will enter a separate final order consistent with this memorandum

opinion.

       DONE and ORDERED this January 9, 2019.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         8
